UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2384



JERYL GIVENS; DEBRA GIVENS, personal represen-
tative of the estate of Jeryl Givens,

                                          Plaintiffs - Appellants,

          versus


THE CITY OF SALISBURY; AARON HUDSON, Salisbury
Police Officer; LARRY JONES, Salisbury Police
Officer; RYAN MITCHELL, Salisbury Police Offi-
cer; UNKNOWN OFFICER OF THE CITY OF SALISBURY,

                                           Defendants - Appellees,


MARK TYLER, Salisbury Police Officer,

                                                  Party-in-interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
146-MJG)


Submitted:   May 31, 2001                     Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debra Givens, Appellant Pro Se. Daniel Karp, ALLEN, JOHNSON, ALEX-
ANDER & KARP, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Debra Givens, personal representative of the estate of Jeryl

Givens,* appeals the district court’s order denying relief on her

42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Givens v. City of Salisbury, No. CA-99-146-MJG (D. Md.

Sept. 28, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Jeryl Givens passed away while his case was pending before
the district court.


                                 2